United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1367
                                   ___________

United States of America,            *
                                     *
          Plaintiff - Appellee,      *
                                     * Appeal from the United States
     v.                              * District Court for the Eastern
                                     * District of Arkansas.
Myron Sawyer,                        *
                                     *
          Defendant - Appellant.     *
                                ___________

                             Submitted: September 22, 2009
                                Filed: December 3, 2009
                                 ___________

Before BYE, SMITH, and COLLOTON, Circuit Judges.
                            ___________

BYE, Circuit Judge.

      Myron Sawyer appeals the district court's1 denial of his motions to suppress
physical evidence seized from his vehicle and his confession admitting to bank
robbery. Additionally, he appeals the district court's conclusion at sentencing that,
based on a previous conviction for attempted robbery, he was a career offender under
U.S. Sentencing Guidelines (U.S.S.G.) § 4B1.1(b)(B). We affirm.




      1
        The Honorable G. Thomas Eisele, United States District Judge for the Eastern
District of Arkansas.
                                           I

       The following facts, taken verbatim from the district court's September 5, 2008,
order denying Sawyer's motions to suppress, are reviewed for clear error. See United
States v. Almeida-Perez, 549 F.3d 1162, 1170 (8th Cir. 2008).

      On June 22, 2007, shortly after noon, the Bank of Little Rock, located at
      5120 Kavanaugh Boulevard, Little Rock, Arkansas, was robbed by a
      single, armed and masked person. The robbery was recorded by a video
      camera in its entirety. The robber first demanded that everyone get on
      the floor as he brandished the handgun and then demanded money. He
      wore a face mask and green jumpsuit and his voice appeared to be that
      of a black male. He vaulted on and over the bank counter to access the
      money. The surveillance video confirmed that he stepped on the counter
      during the robbery. A later audit determined the loss to be $10,823.00.

      A citizen, Mr. Lane Guthrie, was driving east on Kavanaugh Blvd. when
      he observed a black male sprinting South across Kavanaugh and down
      an alley in the vicinity of the bank. Mr. Guthrie attempted to follow this
      person. He then observed a gold Saturn automobile turn westbound on
      Cantrell Road slightly behind him. Mr. Guthrie had turned right on
      Cantrell just as the gold Saturn entered heavily traveled Cantrell without
      slowing down. Mr. Guthrie allowed the gold Saturn, which was
      swerving, to pass him and observed that it had Arkansas license
      #668-JHW. Mr. Guthrie observed two black males in the front seat. He
      followed the vehicle to University Avenue where it turned South. Mr.
      Guthrie continued to follow the vehicle down University to the Park
      Plaza area near the intersection of University and West Markham Street.
      On the way, he observed a third black male sit up in the back seat. Mr.
      Guthrie then returned to Kavanaugh where he had first observed the
      suspicious man running across the street. He observed police officers at
      the bank and provided them with this information.

      The masked robber had demanded that the bank tellers put the money in
      a bag that he brought along. Hidden in the money given to the robber
      was an electronic tracking device ("ETD") which was activated. Using

                                         -2-
GPS technology, the ETD allowed the police to track the movement of
the get-away vehicle as it traveled east on Interstate 630, then
Southbound on Cedar and finally, westbound on Asher Avenue. This
information was broadcast on the police radio.

At approximately 12:05 p.m., Detective Tommy Hudson was filling his
patrol car with gas at the corner of Fair Park Blvd. and W. Markham
Street near War Memorial Stadium when he heard about the robbery
over the radio. He learned that the suspect was a black male in a green
jumpsuit. He also learned that the signal from the ETD indicated that the
suspect was in a vehicle heading East on I-630 and then South on Cedar
Street. Detective Hudson drove South on Cedar to a location near Asher
Ave. and Madison St. where he observed a gold Saturn traveling at an
unusually high rate of speed across the parking lot of Bennett's Tire
Service ("Bennett's"). By this time the area was saturated with marked
police vehicles. Detective Hudson was traveling so fast that he passed
the gold Saturn before he could stop. He quickly turned his unmarked
vehicle around and activated the blue lights.

The gold Saturn exited Bennett's parking lot and quickly parked at an
adjacent minimarket. Detective Hudson pulled in behind the Saturn,
partially blocking it. Detective Hudson testified that he learned around
this time that the robbery suspect was believed to be in a gold Saturn.
The male driver, later determined to be the Defendant Myron Sawyer,
exited the Saturn and quickly moved away, but was promptly ordered to
the ground at gunpoint.

Another officer, Kenny Baer, had arrived by this time in a marked police
unit. As he arrived, Officer Kenny Baer found that Detective Hudson
was in the process of ordering a suspect to the ground. He pulled his gun
and covered while the Defendant was hand-cuffed. The Defendant was
then walked to Officer Baer's marked police car to be frisked. As
Detective Hudson walked with Defendant past the Saturn, he observed
through the open window a gun on the floor of the front seat passenger
side. Officer Baer conducted a pat down of the Defendant and then
locked him in his unit. Officer Baer noted that the Defendant was
secured at 12:28 p.m.


                                  -3-
      Officer Hudson then returned to the Saturn to secure the gun, later
      identified as a Ruger 9 mm pistol that was fully loaded with one
      cartridge in the chamber. In clear view in the back seat Detective
      Hudson also observed a green jumpsuit and a bag with money falling out
      of it. Detective Hudson secured the evidence and disabled the tracking
      device.

      Another officer found additional evidence in and around a dumpster
      located behind Bennett's. The evidence included a Louis Vuitton purse
      (reported stolen by a bank customer during the robbery), a wig,
      sunglasses, and a knit ski mask.

      Officer Baer was the officer who completed the form necessary to have
      the gold Saturn towed. The tow vehicle report . . . shows this occurred
      at 12:35 p.m. Officer Baer then transported the Defendant to the Little
      Rock downtown detective station.

      Officer Jennifer Zarlingo, a crime scene specialist with the Little Rock
      Police Department, responded to the Bank at around 12:52 p.m. She
      retrieved the video. She also located and "lifted" a shoe print which was
      on the counter top. The imprint clearly showed the following
      identification: "US Polo Assn."

...

      The Defendant was not questioned at the scene. There is no evidence
      that he made any statements at the scene. Following his arrest and while
      sitting in an interrogation room at the police department, the Defendant
      made a statement confessing to the robbery. Defendant's statement was
      made at approximately 3:02 p.m. on the same day in which the Bank of
      Little Rock was robbed. That statement was tape-recorded and a
      transcript thereof has been made.

      Although other evidence relates to the issue, the two prosecution
      witnesses relied upon principally by the Government were Little Rock
      Police Officers Bobby Martin and Eric Hinsley. After the Defendant
      Myron Sawyer was arrested he was taken to a Little Rock Police


                                        -4-
Department detective station where he was placed in an interview room.
Officer Bobby Martin testified that he advised the Defendant of his
Miranda rights at approximately 1:35 p.m. by reading same to him. The
Defendant gave his date of birth, his address and acknowledged that he
could read and write. He declined, however, to sign the form waiving
his rights and agreeing to answer questions regarding the bank robbery.
Officer Bobby Martin testified that the Defendant advised he had
"nothing to say." Officer Martin then left the interrogation room and
proceeded to investigate another matter.

Detective Eric Hinsley first responded to the bank robbery by going to
the bank and interviewing witnesses there. While he was at the bank,
learned of the shoe print found on the bank counter which clearly
displayed the clear logo "US Polo Assn." When Detective Hinsley
arrived back at the police station, he went to the interview room to check
on the Defendant's shoes. He asked to see the Defendant's shoes and
Defendant obliged. As he examined the Defendant's shoes, Detective
Hinsley noted audibly in the Defendant's presence that they "matched"
the print taken from the counter of the bank. Detective Hinsley may
have also mentioned in the Defendant's presence other evidence known
to the police including the car, gun, money, clothes, etc. At this point,
the Defendant began asking questions about the case, indicating to
Detective Hinsley that he wanted to talk about the case.

Thereupon Detective Hinsley left the interrogation room, obtained a
Miranda form, returned and carefully read Defendant his Miranda rights
while having the Defendant read same along with him. After the
Defendant had been properly mirandized Detective Hinsley took a taped
statement from the Defendant. Detective Hinsley did not know that
Officer Martin had previously mirandized him at 1:35 p.m. The
Defendant spent most of the time between 1:35 p.m. and 3:00 p.m. (the
time he was mirandized by Detective Hinsley) alone in the interrogation
room. He was not threatened or cajoled by anyone. He was not
interrogated or asked to make a statement.

The Defendant chose to testify at the suppression hearing but the Court
finds little to credit in his testimony. The Court specifically finds that


                                   -5-
      the Defendant never asked Officer Martin or Detective Hinsley, or
      anyone else, to obtain an attorney for him, never requested the
      opportunity to make a phone call, and never stated that he wanted to talk
      to his mother. The Defendant's testimony is controverted by his own
      taped statement, in which he acknowledges that he was properly advised
      of his rights and was agreeing to provide police with a statement
      regarding the bank robbery. The evidence establishes that the Defendant
      voluntarily indicated to Officer Hinsley that he wanted to talk after being
      made aware of the overwhelming case that the Government had against
      him. No promises were made to him to elicit his statement, although he
      surmised that he might benefit if he cooperated.

...

      The police scrupulously honored Defendant's initial invocation of his
      right to remain silent. At 1:35 p.m., when the Defendant indicated he did
      not want to talk, Officer Martin immediately left the room and did not
      thereafter attempt to question the Defendant. At 3:00 p.m., Defendant
      himself indicated a desire to talk when he began asking questions of
      Detective Hinsley. Detective Hinsley advised Defendant of his Miranda
      rights, which the Defendant agreed to waive immediately prior to making
      a statement confessing to the bank robbery.

Dist. Ct. Order dated September 5, 2008, pp. 1-7.

       Based on these facts, the district court concluded police had a reasonable
articulable suspicion to believe Myron Sawyer was involved in the bank robbery and
were justified in detaining him briefly. The court further concluded the brief detention
led to discovery of the physical evidence in Sawyer's vehicle connecting him to the
robbery and gave rise to probable cause for his arrest. Accordingly, it denied his
motion to suppress the physical evidence.

       The court also denied Sawyer's motion to suppress his confession, concluding
police honored his original request to remain silent and only initiated the second
interrogation after Sawyer expressed his desire to talk about the robbery.

                                          -6-
       After the district court denied Sawyer's motions he entered a conditional plea
of guilty to armed bank robbery under 18 U.S.C. § 2113(a) and (d), reserving his right
to appeal the denial of his suppression motions. At sentencing, the district court
concluded he was a career offender under § 4B1.1(b)(B) of the Sentencing Guidelines
and sentenced him to 210 months imprisonment.

       On appeal, Sawyer argues the court erred in concluding police had a reasonable
articulable suspicion to detain him. He further argues had he not been detained in
violation of his Fourth Amendment rights, police would never have discovered the
items of physical evidence in his vehicle which gave rise to probable cause for his
arrest. Therefore, the court erred in failing to suppress the physical evidence. He also
argues the court erred in concluding police scrupulously honored his request to
exercise his right to remain silent by conducting the second interrogation and erred in
refusing to suppress his confession. Finally, Sawyer argues his state conviction for
attempted robbery was not a crime of violence and the court erred in concluding he
was subject to the career offender provision of the Guidelines.

                                           II

       We review the district court's factual determinations for clear error and the
denial of a motion to suppress de novo. United States v. Green, 275 F.3d 694, 698
(8th Cir. 2001). Sawyer's brief sets forth a somewhat different, more favorable,
recitation of the facts, but he does not contend the district court's fact findings are
clearly erroneous. Thus, we accept the district court's factual recitation and only
review the court's application of law to those facts.




                                          -7-
                                           A

       Sawyer first argues the police did not have a reasonable articulable suspicion
to detain him and had he not been illegally detained they would not have discovered
the physical evidence in his vehicle linking him to the robbery.

       It is well-established police may stop and briefly question a person if they have
a reasonable, articulable suspicion of criminal activity. See Terry v. Ohio, 392 U.S.
1, 21 (1968). When justifying a particular stop, police officers "must be able to point
to specific and articulable facts which, taken together with rational inferences from
those facts, reasonably warrant that intrusion." Id. "The Fourth Amendment requires
at least a minimal level of objective justification for making the stop." Illinois v.
Wardlow, 528 U.S. 119, 123 (2000) (citing United States v. Sokolow, 490 U.S. 1, 7
(1989) (emphasis supplied)).

       Given the facts as found by the district court, Sawyer's claim the police lacked
even a minimal, objective justification to stop him is incredible. A witness spotted
him sprinting from the area near the bank and then followed his vehicle as it sped
away from the area, weaving in and out of traffic. The witness immediately reported
this information to police and provided a complete description of the vehicle. The
police also had information from the electronic tracking device hidden in the money
which indicated the money was in the same area where Sawyer's vehicle was observed
and later located. When police located Sawyer's vehicle, it was observed driving at
a high rate of speed and as police converged he immediately exited in an apparent
attempt to flee. These facts easily satisfy the minimal, objective justification"
standard required by Terry. Thus, Sawyer's initial detention, which gave rise to
discovery of the physical evidence, did not violate the Fourth Amendment and the
court did not err in refusing to suppress the evidence.




                                          -8-
                                           B

      Sawyer next argues the district court erred in refusing to suppress his
confession because police initiated a second interrogation after he exercised his right
to remain silent.

        An invocation of the right to remain silent does not mean questioning can never
be resumed, see Michigan v. Mosley, 423 U.S. 96, 104-05 (1975), nor does it mean
a defendant cannot later waive the right, see North Carolina v. Butler, 441 U.S. 369,
374-75 (1979). However, once a person in custody has invoked his right to remain
silent, admissibility of any subsequent statements depends on whether his "'right to
cut off questioning' was 'scrupulously honored.'" Mosley, at 423 U.S. at 104 (quoting
Miranda v. Arizona, 384 U.S. 436, 474 (1966)). Once the right is invoked, the police
must immediately cease questioning, allow a "significant amount of time" to pass
before questioning begins again, re-advise the detainee of his Miranda rights, and limit
the ensuing interrogation to questions regarding a separate crime not the subject of the
first questioning session. United States v. House, 939 F.2d 659, 662 (8th Cir. 1991).

       Sawyer concedes police immediately ceased questioning him once he invoked
his right to remain silent. He contends, however, police did not allow a significant
amount of time to pass before they resumed questioning him, and the ensuing
interrogation did not involve a crime separate from the first. Therefore, he contends
the district court erred when it refused to suppress his confession.

      The district court did not find police simply resumed questioning Sawyer after
he invoked his right to remain silent. Rather, the court found a detective, while
comparing Sawyer's shoe to a print found at the scene, remarked the two matched, and
may also have mentioned other evidence against Sawyer connecting him to the crime.
Thereafter, Sawyer initiated a conversation and asked to talk about the robbery. He
was then re-advised of his Miranda rights and voluntarily confessed. Given these

                                          -9-
uncontested facts, his argument, which is premised on a distortion of the district
court's fact findings, falls squarely within this court's decision in United States v.
Cody, 114 F.3d 772 (8th Cir. 1997).

        In Cody the defendant was arrested but not questioned after she allegedly
invoked her right to remain silent. Id. at 775. Approximately three hours after
allegedly invoking her right to remain silent, officers confronted her with evidence
discovered at the crime scene linking her to the crime. Id. at 775-76. Upon being
confronted with this evidence, Cody spontaneously made incriminating statements.
Id. at 776. An officer immediately interrupted her confession to re-advise her of her
Miranda rights and she confessed. Id. Based on those facts, this court concluded
Cody's "right to remain silent . . . was not violated when police later confronted her
with additional evidence[,]" (citing Mosley, 423 U.S. at 106) "and her subsequent
confession was admissible." Id.

      The salient facts in this case and Cody are legally indistinguishable. As in
Cody, it was Sawyer who initiated the interrogation which led to his confession after
being confronted with evidence linking him to the robbery. Therefore, his right to
remain silent was not violated and the district court correctly refused to exclude the
confession.

                                            C

       Sawyer's final argument is the district court erred by finding his state conviction
for attempted robbery was a crime of violence and in applying the career offender
provision of § 4B1.1(b)(B) of the Guidelines to calculate his sentencing range.

      We review the district court's sentence for an abuse of discretion. Gall v.
United States, 522 U.S. – , 128 S. Ct. 586, 597 (2007); United States v. Austad, 519
F.3d 431, 434 (8th Cir. 2008). We first

                                          -10-
      ensure that the district court committed no significant procedural error,
      such as failing to calculate (or improperly calculating) the Guidelines
      range, treating the Guidelines as mandatory, failing to consider the
      § 3553(a) factors, selecting a sentence based on clearly erroneous facts,
      or failing to adequately explain the chosen sentence-including an
      explanation for any deviation from the Guidelines range.

Gall, 128 S. Ct. at 597. If the sentence is procedurally sound, we review "the
substantive reasonableness of the sentence imposed under an abuse-of-discretion
standard." Id. "A sentence within the Guidelines range is accorded a presumption of
substantive reasonableness on appeal." United States v. Robinson, 516 F.3d 716, 717
(8th Cir. 2008). Sawyer does not argue his sentence is substantively unreasonable.
Rather, he contends the district court committed a significant procedural error by
finding his Arkansas conviction for criminal attempt to commit robbery qualified as
a crime of violence under § 4B1.2(a)(2) of the Guidelines. We review the district
court's application of the Sentencing Guidelines de novo. United States. v. Mashek,
406 F.3d 1012, 1016 (8th Cir. 2005).

      Under § 4B1.1 of the Guidelines, persons who are convicted of a crime of
violence who have at least two prior felony convictions for either crimes of violence
or controlled substance offenses, are to be sentenced as "career offenders." Section
§ 4B1.2(a)(1) of the Guidelines defines a crime of violence as an offense having "as
an element the use, attempted use, or threatened use of physical force against the
person of another." Further, under the career offender guideline, if a completed
offense is a crime of violence, an attempt to commit the offense is also a crime of
violence. See § 4B1.2, cmt. n.1 ("'Crime of violence' . . . include[s] the offenses of
aiding and abetting, conspiring, and attempting to commit such offenses."). The
Arkansas robbery statute provides "a person commits robbery if, with the purpose of
committing a felony or misdemeanor theft . . . the person employs or threatens to
immediately employ physical force upon another person." Ark. Code Ann. § 5-12-
102(a). By definition, robbery in Arkansas qualifies as a crime of violence under


                                        -11-
§ 4B1.2(a)(1). An attempt to commit an Arkansas robbery automatically qualifies as
a crime of violence under the binding commentary to § 4B1.2. Thus, Sawyer's
Arkansas state conviction for attempted robbery qualifies as a crime of violence under
§ 4B1.1, and the district court did not err when it applied the career offender
provision.

       Sawyer argues his conviction does not qualify as a crime of violence under the
Supreme Court's decision in Begay v. United States, 553 U.S. – , 128 S. Ct. 1581,
1584 (2008). In Begay, the Court considered the "otherwise involves conduct that
presents a serious potential risk of physical injury" provision of the violent felony
definition in § 924(e)(1). Id. at 1586. The Court held to qualify as a violent felony
under the "otherwise" provision, the prior offense had to be "purposeful, violent, and
aggressive" and similar to the listed examples of "burglary, arson, extortion, and
crimes involving the use of explosives." Id. Here, however, the Arkansas robbery
statute states "a person commits robbery if, with the purpose of committing a felony
or misdemeanor theft . . . the person employs or threatens to immediately employ
physical force upon another person." Ark. Code Ann. § 5-12-102(a). Thus, robbery
in Arkansas qualifies as a crime of violence under § 4B1.2(a)(1), and attempted
robbery qualifies under application note 1 to § 4B1.2. We need not decide whether
attempted robbery qualifies under the "otherwise" provision of § 4B1.2(a)(2). See
United States v. Brown, 550 F.3d 724, 728-29 (8th Cir. 2008). Accordingly, we
conclude the district court correctly applied the career offender provision of § 4B1.1
in calculating Sawyer's advisory Guidelines sentencing range.

                                         III

      The judgment of the district court is affirmed.
                     ______________________________




                                        -12-